DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities: “adapated” should be “adapted”. Appropriate correction is required.

Claim 20 is objected to because of the following informalities: “an alert” should be “the alert”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 10, 12, 13 and 15-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ellis et al (US 20190100988).

As to claim 1, Ellis discloses a computer vision system (FIG. 1) comprising: 
at least one first camera and at least one second camera, each trained on a location (FIG. 1 and [0025], multiple sensors 113, which include cameras, may be positioned anywhere on drilling rig 10 in view of drill string 100), wherein the at least one second camera is offset from the at least one first camera by an offset angle (see [0034], multiple sensors 113 may be positioned at different locations within drilling rig 10; see FIG. 3E, sensors 113a, 113b, 113c are offset from one another by offset angles), and wherein the at least one first camera and the at least one second camera are configured to obtain a plurality of images during drilling of a well borehole (see [0025]); 
a computer vision processor coupled to the at least one first camera and the at least one second camera and adapted to (FIG. 1 and [0025], controller 115, including one or more of processor 117, coupled to sensors 113):
process the plurality of images obtained by the at least one first camera and the at least one second camera (see [0026]); 
detect a pipe within the location and encoding on the pipe (see [0030], sensor 113 may be positioned to detect one or more parameters of drill string 100 such as, for example and without limitation, one or more of the diameter d of a drill pipe 101 of drill string 100, the diameter D of a tool joint 103 of drill string 100, the length L of a drill pipe 101 of drill string 100 … sensor 113 may be used to identify one or more parameters of drill pipe 101 using one or more reference markers 135 positioned on drill pipe 101 such as, for example and without limitation, mill slot and grooves 137, color code bands 139 or other features, or other markers); and 
identify the detected pipe responsive to the detected encoding (see [0030], readings from sensor 113 may be used to identify drill pipe 101 or other downhole tool using a database of standard connection, tubular, and tool types; see also [0039]).

As to claim 4, Ellis further discloses wherein the encoding comprises a radial encoding of the pipe with a plurality of detectable characteristics on the pipe (FIG. 3A, pipe 101 with radial encoding with one or more reference markers 135 positioned on drill pipe 101 such as, for example and without limitation, mill slot and grooves 137, color code bands 139), and wherein the computer vision processor is adapated to identify the detected pipe responsive to the detected radial encoding (see [0030], one or more reference markers 135 positioned on drill pipe 101 such as, for example and without limitation, mill slot and grooves 137, color code bands 139 or other features, or other markers .. readings from sensor 113 may be used to identify drill pipe 101 or other downhole tool using a database of standard connection, tubular, and tool types; see also [0039]).

As to claim 5, Ellis further discloses wherein the detectable characteristics comprise a plurality of one or more of letters, numerals, symbols, geometric shapes, a pattern of geometric shapes, a plurality of bands of shapes, a plurality of shapes within a single band, an angle between adjacent shapes, or combinations thereof (FIG. 3A and [0030], one or more reference markers 135 positioned on drill pipe 101 such as, for example and without limitation, mill slot and grooves 137, color code bands 139 or other features, or other markers).

As to claim 6, Ellis further discloses wherein the encoding comprises etching or engraving on an exterior surface of the pipe (FIG. 3A and [0030], one or more reference markers 135 positioned on drill pipe 101 such as, for example and without limitation, mill slot and grooves 137, color code bands 139 or other features, or other markers).

As to claim 10, Ellis discloses a computer vision system for a drilling rig (FIG. 1), the computer vision system comprising: 
a processor adapted to receive image information from at least one first camera and at least one second camera trained on a location (FIG. 1 and [0025], controller 115, including one or more of processor 117, coupled to multiple sensors 113, which include cameras, may be positioned anywhere on drilling rig 10 in view of drill string 100; see [0026]), wherein the at least one second camera is offset from the at least one first camera by an offset angle (see [0034], multiple sensors 113 may be positioned at different locations within drilling rig 10; see FIG. 3E, sensors 113a, 113b, 113c are offset from one another by offset angles), and wherein the at least one first camera and the at least one second camera are configured to obtain a plurality of images during drilling of a well borehole (see [0025]); 
a memory coupled to the processor (see [0027]), wherein the memory comprises instructions executable by the processor to: 
process the plurality of images from the at least one first and second cameras (see [0026]); 
detect a pipe within the location and encoding on the pipe (see [0030], sensor 113 may be positioned to detect one or more parameters of drill string 100 such as, for example and without limitation, one or more of the diameter d of a drill pipe 101 of drill string 100, the diameter D of a tool joint 103 of drill string 100, the length L of a drill pipe 101 of drill string 100 … sensor 113 may be used to identify one or more parameters of drill pipe 101 using one or more reference markers 135 positioned on drill pipe 101 such as, for example and without limitation, mill slot and grooves 137, color code bands 139 or other features, or other markers); and 
identify the detected pipe based on the detected encoding (see [0030], readings from sensor 113 may be used to identify drill pipe 101 or other downhole tool using a database of standard connection, tubular, and tool types; see also [0039]).

As to claim 12, Ellis further discloses wherein the encoding comprises a plurality of etched or engraved letters, numerals, symbols, geometric shapes, or combinations thereof, on the pipe (FIG. 3A and [0030], one or more reference markers 135 positioned on drill pipe 101 such as, for example and without limitation, mill slot and grooves 137, color code bands 139 or other features, or other markers), and wherein the instructions comprise instructions executable by the processor to identify the detected pipe based on the detected plurality of letters, numerals, symbols, geometric shapes, or combinations thereof (see [0030], sensor 113 may be used to identify one or more parameters of drill pipe 101 using one or more reference markers 135 positioned on drill pipe 101 such as, for example and without limitation, mill slot and grooves 137, color code bands 139 or other features, or other markers … readings from sensor 113 may be used to identify drill pipe 101 or other downhole tool using a database of standard connection, tubular, and tool types; see also [0039]).

As to claim 13, Ellis further discloses wherein the encoding comprises encoding that extends radially around the exterior surface of the pipe (FIG. 3A, pipe 101 with radial encoding with one or more reference markers 135 positioned on drill pipe 101 such as, for example and without limitation, mill slot and grooves 137, color code bands 139).

As to claim 15, Ellis discloses a method of tracking pipes for a drilling operation with a computer vision system (FIG. 1 and [0025]), the method comprising: 
receiving a first plurality of images from at least one first camera trained on a location and during drilling of a wellbore (see [0026]; see FIG. 1 and [0025], multiple sensors 113, which include cameras, may be positioned anywhere on drilling rig 10 in view of drill string 100); 
receiving a second plurality of images from at least one second camera trained on the location and during the drilling (see [0026]; see FIG. 1 and [0025], multiple sensors 113, which include cameras, may be positioned anywhere on drilling rig 10 in view of drill string 100), wherein the at least one second camera is offset from the at least one first camera by an offset angle (see [0034], multiple sensors 113 may be positioned at different locations within drilling rig 10; see FIG. 3E, sensors 113a, 113b, 113c are offset from one another by offset angles); 
detecting a pipe within the location based on the first plurality of images and the second plurality of images (see [0030], sensor 113 may be positioned to detect one or more parameters of drill string 100 such as, for example and without limitation, one or more of the diameter d of a drill pipe 101 of drill string 100, the diameter D of a tool joint 103 of drill string 100, the length L of a drill pipe 101 of drill string 100);
detecting encoding on the detected pipe based on the first plurality of images and the second plurality of images (see [0030], sensor 113 may be used to identify one or more parameters of drill pipe 101 using one or more reference markers 135 positioned on drill pipe 101 such as, for example and without limitation, mill slot and grooves 137, color code bands 139 or other features, or other markers); and 
identifying the detected pipe responsive to the detected encoding (see [0030], readings from sensor 113 may be used to identify drill pipe 101 or other downhole tool using a database of standard connection, tubular, and tool types; see also [0039]).

As to claim 16, Ellis further discloses wherein receiving the first plurality of images comprises receiving the first plurality of images from a plurality of first cameras, and wherein receiving the second plurality of images comprises receiving the second plurality of images from a plurality of second cameras (see [0025]-[0026], multiple sensors 113).

As to claim 17, Ellis further discloses wherein identifying comprises identifying responsive to at least one of a predetermined number of letters, numerals, symbols, shapes, or combinations thereof, a predetermined pattern of different letters, numerals, symbols, shapes, or combinations thereof, a predetermined number of bands of letters, numerals, symbols, shapes, or combinations thereof along a length of the pipe, and a predetermined number of letters, numerals, symbols, shapes, or combinations thereof within a single band, or an angle between adjacent letters, numerals, symbols, shapes, or combinations thereof (see [0030], sensor 113 may be used to identify one or more parameters of drill pipe 101 using one or more reference markers 135 positioned on drill pipe 101 such as, for example and without limitation, mill slot and grooves 137, color code bands 139 or other features, or other markers).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al (US 20190100988) in view of Song et al (US 20030118230).

As to claim 2, Ellis fails to explicitly disclose wherein the offset angle is less than or equal to 180°.
However, Song teaches wherein the offset angle is less than or equal to 180° (FIG. 4 and [0042]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Ellis using Song’s teachings to include wherein the offset angle is less than or equal to 180° in order to provide more certainty that a defect in the tubing will be found (Song; [0042]).

As to claim 3, the combination of Ellis and Song further discloses wherein the offset angle is from greater than 0° to less than or equal to 90° (Song; FIG. 4 and [0042], images captured by the individual imaging devices 300 will overlap and provide some measure of certainty that a defect at the edge of an image will be detected by at least one, if not two, of the imaging devices. The same logic might suggest that 4 or more imaging devices may provide even more certainty that a defect in the tubing will be found. Note that using 4 or more imaging devices makes the angles between the imaging devices from greater than 0° to less than or equal to 90°).

As to claim 11, Ellis fails to explicitly disclose wherein the offset angle is from greater than 0° to less than or equal to 90°.
However, Song teaches wherein the offset angle is from greater than 0° to less than or equal to 90° (FIG. 4 and [0042], images captured by the individual imaging devices 300 will overlap and provide some measure of certainty that a defect at the edge of an image will be detected by at least one, if not two, of the imaging devices. The same logic might suggest that 4 or more imaging devices may provide even more certainty that a defect in the tubing will be found. Note that using 4 or more imaging devices makes the angles between the imaging devices from greater than 0° to less than or equal to 90°).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Ellis using Song’s teachings to include wherein the offset angle is from greater than 0° to less than or equal to 90° in order to provide more certainty that a defect in the tubing will be found (Song; [0042]).

Claim(s) 7-9, 14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al (US 20190100988) in view of Torrione (US 20160130889).

As to claim 7, Ellis further discloses wherein the computer vision processor is further adapted to generate and update a pipe tally for a plurality of pipes (see [0039], pipe tally system 111 may use the parameters calculated from observations of sensor 113 to generate a pipe tally database. The pipe tally database may include information such as an identification of each component of drill string including each drill pipe 101, the type of each such component, the length of each drill pipe 101, the diameter of each drill pipe 101, the number of drill pipes 101 included in drill string 100), wherein the pipe tally identifies each of the plurality of pipes based on the encoding thereon (see [0030], readings from sensor 113 may be used to identify drill pipe 101 or other downhole tool using a database of standard connection, tubular, and tool types; see [0039]).
Ellis fails to explicitly disclose wherein the pipe tally further comprises information associated with the time period during which each of the plurality of pipes is located within the borehole.
However, Torrione teaches wherein the pipe tally further comprises information associated with the time period during which each of the plurality of pipes is located within the borehole (see [0013]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Ellis using Torrione’s teachings to include information associated with the time period during which each of the plurality of pipes is located within the borehole in order to provide a more accurate technique for generating pipe tallies and  significantly reduce rig down-time due to pipe tally errors, providing significant savings in drilling time and cost and reducing the risk from pipe tally errors (Torrione; [0006]).
As to claim 8, Ellis fails to explicitly wherein the at least one first camera comprises a plurality of first cameras and the at least one second camera comprises a plurality of second cameras.
However, Torrione teaches wherein the at least one first camera comprises a plurality of first cameras and the at least one second camera comprises a plurality of second cameras (FIG. 1, left cameras 102 and right cameras 102).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Ellis using Torrione’s teachings to include wherein the at least one first camera comprises a plurality of first cameras and the at least one second camera comprises a plurality of second cameras in order to provide a more accurate technique for generating pipe tallies and significantly reduce rig down-time due to pipe tally errors, providing significant savings in drilling time and cost and reducing the risk from pipe tally errors (Torrione; [0006]).

As to claim 9, the combination of Ellis and Torrione further discloses wherein each first camera is vertically spaced apart from an adjacent first camera by a first spacing distance, wherein each second camera is vertically spaced apart from an adjacent second camera by a second spacing distance (Torrione; FIG. 1 and [0017]-[0019], left cameras 102 are vertically spaced apart by a first spacing distance and right cameras 102 are vertically spaced apart by a second spacing distance).
The combination of Ellis and Torrione fails to explicitly disclose wherein the first spacing distance is the same as the second spacing distance.
However, it would have been obvious to one having ordinary skill in the art to make the first spacing distance the same as the second spacing distance, since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In this case making the first spacing distance the same as the second spacing distance involves only routine skills in the art. See MPEP 2144.05.II.A.

As to claim 14, Ellis fails to explicitly disclose further comprising instructions for generating an alert or a control response responsive to the identity of the detected pipe and information relating to the use of that pipe in the well being drilled, one or more previously drilled wells, or a combination thereof.
However, Torrione teaches generating an alert or a control response responsive to the identity of the detected pipe and information relating to the use of that pipe in the well being drilled, one or more previously drilled wells, or a combination thereof (see [0024]-[0025]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Ellis using Torrione’s teachings to include generating an alert or a control response responsive to the identity of the detected pipe and information relating to the use of that pipe in the well being drilled, one or more previously drilled wells, or a combination thereof in order to provide a more accurate technique for generating pipe tallies and significantly reduce rig down-time due to pipe tally errors, providing significant savings in drilling time and cost and reducing the risk from pipe tally errors (Torrione; [0006]).

As to claim 18, Ellis fails to explicitly disclose further comprising generating an alert or a control response based on the identification of the detected pipe.
However, Torrione teaches generating an alert or a control response based on the identification of the detected pipe (see [0024]-[0025]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Ellis using Torrione’s teachings to include generating an alert or a control response based on the identification of the detected pipe in order to provide a more accurate technique for generating pipe tallies and significantly reduce rig down-time due to pipe tally errors, providing significant savings in drilling time and cost and reducing the risk from pipe tally errors (Torrione; [0006]).

As to claim 19, the combination of Ellis and Torrione further discloses wherein generating the control response comprises updating a work history of the detected pipe (Torrione; see [0024]-[0025]).

As to claim 20, the combination of Ellis and Torrione further discloses wherein generating the control response comprises comparing one or more features of the work history of the pipe to an expected useful life of the pipe, and generating an alert responsive to the comparison when the one or more features are within a predetermined threshold based on the expected useful life of the pipe (Torrione; see [0024]-[0025]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Primary Examiner, Art Unit 2482